Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li et al. (US 2018/0275776).

Regarding claim 1, Li discloses an input device (para[0001]; para[0024]; see Figs. 1-4C), comprising:
a holder (see elements 18 and 20 in Fig. 1 as the claimed holder);
a wheel, disposed on the holder, wherein the wheel comprises a side surface, a center, and a segment adjusting structure (see roller 10 (claimed wheel) comprising a side surface, a center comprising fixing shaft 102, and toothed surface 1011 (claimed segment adjusting structure) in Figs. 1-2 and 4A-4C), wherein the segment adjusting structure is disposed on the side surface with a groove between the segment adjusting structure and the center (see in Figs. 1-2 and 4A-4C the toothed surface 1011 is disposed on the side surface with recess 101 (claimed groove) between the toothed surface 1011 and the fixing shaft 102);
a slider, movable disposed on the holder, wherein the slider and the holder are disposed on a side of the wheel (see movable block 12 in Figs. 1-4C, the movable block 12 and the bracket 18, part of the claimed holder, disposed on a side of the roller 10); and
a first pressure part, comprising two first ends, wherein one of the first ends is
connected to the slider (see in Figs. 1-4C swinging arm 11 (claimed first pressure part) comprising contacting part 111, and adjusting part 112 connected to the movable block 12; para[0025]), and the first pressure part is extended from the holder to the groove (see in Figs. 1-4C, swinging arm 11 is extended from bracket 18 to recess 101; para[0025]).

Regarding claim 2, Li discloses all the claim limitations as applied above (see claim 1). In addition, Li discloses the first pressure part is coupled to the holder at a position between the two first ends (see Fig. 1; “The swinging arm 11 comprises a contacting part 111, an adjusting part 112 and a linking part 113. The linking part 113 is pivotally coupled to the supporting structure 183 of the bracket 18”; para[0025]).

Regarding claim 3, Li discloses all the claim limitations as applied above (see claim 1). In addition, Li discloses a positioning block disposed on an upper side of the holder, wherein the first pressure part is disposed on the positioning block (see e.g. elements 121, 183 and 182 in Figs. 1-2 comprising the claimed positioning block).

Regarding claim 4, Li discloses all the claim limitations as applied above (see claim 3). In addition, Li discloses the positioning block has a convex portion, and the first pressure part is pivotally disposed on the positioning block (see e.g. elements 183 in Fig. 1 are convex, and linking part 113 of the swinging arm 11 is pivotally disposed on these; para[0025]).

Regarding claim 5, Li discloses all the claim limitations as applied above (see claim 1). In addition, Li discloses a second pressure part disposed on the holder, wherein the second pressure part comprises two second ends (see in Figs. 1-4C first elastic element 17 and second elastic element 13 comprising the claimed second pressure part), one of the second ends is coupled to the slider, and an other one of the second ends is coupled to the first pressure part (see in Figs. 1-2 and 4A-4C the second elastic element 13 (claimed one of the second ends) coupled to movable block 12, and the first elastic element 17 (claimed an other one of the second ends)coupled to the swinging arm 11).

Regarding claim 6, Li discloses all the claim limitations as applied above (see claim 5). In addition, Li discloses a positioning block disposed on the holder (see e.g. elements 121, 183 and 182 in Figs. 1-2 comprising the claimed positioning block), wherein the first pressure part and the second pressure part are pivotally disposed on the positioning block (see e.g. linking part 113 of the swinging arm 11 is pivotally disposed on supporting structure 183, and the first elastic element 17 is pivotally installed on the fixing rod 182; para[0025]).

Regarding claim 7, Li discloses all the claim limitations as applied above (see claim 1). In addition, Li discloses when the slider moves relative to the center of the wheel, the one of the first ends connected to the slider is guided by the slider to enable an other one of the first ends to be slightly separated from the segment adjusting structure  (para[0032]; see e.g. in Fig. 4B, “As…the movable block 12 is moved in the right direction”, “the adjusting part 112 of the swinging arm 11 is pushed by the stopping part 121 of the movable block 12”, and “Consequently, the contacting part 111 of the swinging arm 11 is moved away from the toothed surface 1011 of the roller 10”; that is, ”the contacting part 111 is moved away from the toothed surface 1011 and separated from the toothed surface 1011”).

Regarding claim 8, Li discloses all the claim limitations as applied above (see claim 1). In addition, Li discloses the slider and the holder are disposed on a lower side of the wheel, and the first pressure part is upwardly extended from the holder toward the center (see positions of movable block 12,  bracket 18, bottom cover 20 in regard to the roller 10, and the swinging arm 11 extending up from 18/183 toward center of roller 10).

Regarding claim 9, Li discloses all the claim limitations as applied above (see claim 1). In addition, Li discloses a knob connected to the slider for changing a location of the slider (see adjusting gear 141 in Figs. 1-4C as the claimed knob; para[0028]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623